Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/28/2021. In virtue of this communication and examiner’s amendment entered below, claims 10-18 and 21-31 are allowed.
Claims 1-9 and 19-20 have been cancelled.
New claims 21-31 have been added through an Examiner amendment.

Drawings
The drawings were received on 09/04/2019 and 11/30/2018 have been reviewed by Examiner and they are acceptable.


 Response to Arguments
Applicant's arguments filed on 06/28/2021 with respect to claims 10-18 have been considered.
With regard to art rejection, the rejection is withdrawn in view of amendment filed on 06/28/2021.

Interview Summary
Michael J. Medley (Reg. No. 57,058). 
During the phone interview Applicant proposed new amendments to add method and computer readable claim set similar to allowable limitation of claims 10-18. Examiner agreed. Further Examiner requested canceling withdrawn claims and correcting some minor writing issues to expedite the process of the case. Applicant's representative agreed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Michael J. Medley (Reg. No. 57,058).

Please amend the original claims 1-31 as follows:

1-9.	(Cancelled).

10.	(Currently amended) A system comprising:
a trained machine learning classifier that is configured to receive an input signal at a first time step and output a classified posterior at the first time step, the trained machine learning classifier comprising a plurality of processing blocks arranged in a the first time step and a first layer comprises:
a first time processing block connected so that: 
an output of the first time processing block is input into a second time processing block at a second time step that is next in time to the first time step; 
an output of a third time processing block at a third time step is received as input to the first time processing block, the third time step being immediately prior in time to the first time step;
an output of a fourth time processing block at the first time step is received as input to the first time processing block, wherein the first time processing block comprising a recurrent neural network;
[[;]] and
a first layer processing block connected so that:
an output of a second layer processing block in a second layer that is adjacent the first layer is input to the first layer processing block; and
an output of the first time processing block is received as input to the first layer processing block;

the input signal comprising at least one of speech data, audio data, handwriting data, or textual data. 

, wherein the recurrent neural network is an LSTM network.

12.	(Currently amended) The system of claim 10, wherein the first layer processing block is an LSTM network.

13.	(Currently amended) The system of claim 10, wherein the first layer processing block is a gated DNN.

14.	(Currently amended) The system of claim 10, wherein the first layer processing block is a maxout DNN.

15.	(Currently amended)  The system of claim 12, the trained machine learning classifier further comprising an attention layer between a top layer processing block and an output layer of the trained machine learning classifier.

16.	(Previously presented)  The system of claim 13, the trained machine learning classifier further comprising an attention layer between a top layer processing block and an output layer of the trained machine learning classifier.

17.	(Previously presented)  The system of claim 14, the trained machine learning classifier further comprising an attention layer between a top layer processing block and an output layer of the trained machine learning classifier.

18.	(Previously presented) The system of claim 10, the trained machine learning classifier further comprising an output layer that is a softmax layer.

19-20.	(Cancelled)

21.	(New) A method comprising:
	providing an input signal to a trained machine learning classifier at a first time step; and
	outputting a classified posterior at the first time step, the trained machine learning classifier comprising a plurality of processing blocks arranged in a plurality of layers, wherein a processing block in the plurality of processing blocks at the first time step and a first layer comprises:
a first time processing block connected so that: 
an output of the first time processing block is input into a second time processing block at a second time step that is next in time to the first time step; 
an output of a third time processing block at a third time step is received as input to the first time processing block, the third time step being immediately prior in time to the first time step;
an output of a fourth time processing block at the first time step is received as input to the first time processing block, wherein the first time processing block comprising a recurrent neural network; and

an output of a second layer processing block in a second layer that is adjacent the first layer is input to the first layer processing block; and
an output of the first time processing block is received as input to the first layer processing block, wherein the input signal comprises at least one of speech data, audio data, handwriting data, or textual data. 

22.	(New) The method of claim 21, wherein the recurrent neural network is an LSTM network.

23.	(New) The method of claim 21, wherein the first layer processing block is an LSTM network.

24.	(New)  The method of claim 23, the trained machine learning classifier further comprising an attention layer between a top layer processing block and an output layer of the trained machine learning classifier.
25.	(New) The method of claim 21, wherein the first layer processing block is a gated DNN.

26.	(New)  The method of claim 25, the trained machine learning classifier further comprising an attention layer between a top layer processing block and an output layer of the trained machine learning classifier.



28.	(New)  The method of claim 27, the trained machine learning classifier further comprising an attention layer between a top layer processing block and an output layer of the trained machine learning classifier.

29.	(New) The method of claim 21, the trained machine learning classifier further comprising an output layer that is a softmax layer.

30.	(New) A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform acts comprising:
	providing an input signal to a trained machine learning classifier at a first time step; and
	outputting a classified posterior at the first time step, the trained machine learning classifier comprising a plurality of processing blocks arranged in a plurality of layers, wherein a processing block in the plurality of processing blocks at the first time step and a first layer comprises:
a first time processing block connected so that: 
an output of the first time processing block is input into a second time processing block at a second time step that is next in time to the first time step; 

an output of a fourth time processing block at the first time step is received as input to the first time processing block, wherein the first time processing block comprising a recurrent neural network; and
a first layer processing block connected so that:
an output of a second layer processing block in a second layer that is adjacent the first layer is input to the first layer processing block; and
an output of the first time processing block is received as input to the first layer processing block, wherein the input signal comprises at least one of speech data, audio data, handwriting data, or textual data.

31.	(New) The non-transitory computer-readable medium of claim 30, wherein the recurrent neural network is an LSTM network.



Allowable Subject Matter

Claims 10-18 and 21-31 are allowable.

      Reasons for Allowance

A. Graves, A. Mohamed and G. Hinton, "Speech recognition with deep recurrent neural networks," 2013 IEEE International Conference on Acoustics, Speech and Signal Processing, Vancouver, BC, 2013, discloses Recurrent neural networks (RNNs) are a powerful model for sequential data. End-to-end training methods such as Connectionist Temporal Classification make it possible to train RNNs for sequence labelling problems where the input-output alignment is unknown. The combination of these methods with the Long Short-term Memory RNN architecture has proved particularly fruitful, delivering state-of-the-art results in cursive handwriting recognition. However RNN performance in speech recognition has so far been disappointing, with better results returned by deep feedforward networks. This paper investigates deep recurrent neural networks, which combine the multiple levels of representation that have proved so effective in deep networks with the flexible use of long range context that empowers RNNs. When trained end-to-end with suitable regularisation, we find that deep Long Short-term Memory RNNs achieve a test set error of 17.7% on the TIMIT phoneme recognition benchmark, which to our knowledge is the best recorded score.  (Abstract)
A statement indicating reasons for allowable subject matter follows:  The Examiner amendment, the analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly 
Regarding independent claims, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a trained machine learning classifier that is configured to receive an input signal at a first time step and output a classified posterior at the first time step, the trained machine learning classifier comprising a plurality of processing blocks arranged in a plurality of layers, wherein a processing block in the plurality of processing blocks at a first time step and a first layer comprises: a first time processing block connected so that: Reply to Office Action of January 28, 2021 an output of the first time processing block  is input into a second time processing block at a second time step that is next in time to the first time step;  an output of a third time processing block at a third time step is received as input to the first time processing block, the third time step being immediately prior in time to the first time step;  an output of a fourth time processing block at the first time step is received as input to the first time processing block, wherein the first time processing block comprising a recurrent neural network; and a first layer processing block connected so that an output of a second layer processing block in a second layer that is adjacent the first layer is input to the first layer processing block; and  an output of the first time processing block is received as input to the first layer processing block the input signal comprising at least one of speech data, audio data, handwriting data, or textual data. ”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.


						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661